Citation Nr: 0712300	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  01-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.  

2.  Entitlement to an increased disability rating for 
schizophrenic reaction, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in November 2001.


FINDINGS OF FACT

1.  An unappealed September 1993 RO rating decision 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a back condition.  The additional evidence 
received since that decision does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

2.  The veteran's schizophrenic reaction is manifested by 
symptomatology productive of mild occupational and social 
impairment.

3.  The medical evidence does not demonstrate that the 
veteran's service-connected disability renders him unable to 
secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  Evidence 
received since the September 1993 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a back condition is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2006).

2.  The criteria for a rating in excess of 10 percent for 
schizophrenic reaction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9203 
(2006).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
3.340, 3.341, 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in 
November 2005, after the initial adjudication of his claims 
in the February 2001 rating decision at issue.  But in 
Pelegrini II, the Court clarified that in these type 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claims, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the RO readjudicated the claims and sent him a 
supplemental statement of the case (SSOC) in November 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to the notice.  His 
representative submitted written argument on his behalf in 
April 2007.  Therefore, there is no prejudice to the veteran 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter stated:  "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This satisfies the 
fourth "element".  

In addition, the November 2005 letter informed the veteran:

To qualify as new, the evidence must be in existence and 
be submitted to VA for the first time.  Although VA will 
make reasonable efforts to help you obtain currently 
existing evidence, we cannot provide a medical 
examination or obtain a medical opinion until your claim 
is successfully reopened.

In order to be considered material, the additional 
existing evidence must pertain to the reason your claim 
was previously denied.  

Your claim for a back condition was previously denied 
because the evidence did not show a relationship between 
the disability which occurred in service and the current 
condition.  Also, there is a record of treatment in 
service, however no residual or chronic disability was 
shown by the evidence.  Therefore, the evidence you 
submit must relate to this fact.  

These sections satisfied the notice requirements pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in April 
2007, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations.  
In a November 2006 memorandum, the RO indicated that 
disability records from the Social Security Administration 
(SSA) were unavailable.  The memorandum stated that all 
efforts to obtain the records had been exhausted and that 
further attempts would be futile.  Later that month, the 
veteran submitted copies of SSA records he had in his 
possession.  

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).



Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
condition.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in July 2000, prior to August 2001, his claim will 
be adjudicated by applying the law previously in effect, 38 
C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Factual background

In a February 1970 rating decision, the RO denied service 
connection for myofascitis.  In October 1970, service 
connection was denied for a low back contusion.  The veteran 
did not appeal these decisions.  In a September 1993 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a back condition.  The veteran did not 
appeal that decision.  

The "old" evidence

At the time of the September 1993 rating decision, the 
evidence of record included the veteran's service medical 
records showing that he fell down a flight of stairs and was 
admitted to the hospital for 19 days in February 1966.  After 
hospitalization, symptomatology gradually resolved.  The 
diagnosis included low back contusion.  

VA examination in November 1969 resulted in a diagnosis of 
chronic low back pain - myofascitis.  

In an October 1970 rating decision, the RO denied entitlement 
to service connection for a back condition on the basis that 
the evidence did not show a relationship between the 
veteran's contusion and the subsequently diagnosed 
myofascitis.  The veteran did not appeal the decision.

During VA examinations in September 1990 and March 1993, the 
veteran complained of back pain since a fall in service; 
however, the examinations did not include any findings or 
diagnosis relative to the back.  

In September 1993, the RO determined that new and material 
had not been received to reopen the claim of entitlement to 
service connection for a back condition.  The RO found that 
the evidence did not relate the veteran's back condition to 
his military service.  The veteran did not file an appeal; 
hence, that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

In July 2000, the veteran filed a request to reopen his 
claim.

The evidence added to the record since the September 1993 
rating decision consists of copies of a SSA records, a VA 
psychiatric examination in September 2000, medical records 
from the Pennsylvania Department of Corrections, VA medical 
records dated from 2000 to 2006, a VA aid and attendance 
examination dated in January 2004, and private treatment 
records dated from 2001 to 2003.  This evidence will be 
analyzed below.

Analysis

While the above cited medical evidence may be considered 
"new" in that it was not of record at the time of the 1993 RO 
decision, it is not "material" because it does not show that 
the veteran suffers from a back condition that is related to 
his period of military service.  On the contrary, a vast 
majority of the records pertain to unrelated disabilities 
(including the service-connected psychiatric disability 
discussed below).  While there are some records that reflect 
diagnoses relative to the back such as low back pain and 
chronic back pain there is no indication that these 
conditions were incurred in service.  

The Board notes that records from SSA, including a June 1991 
administrative decision, reflect that the veteran was found 
to be disabled as of December 1989 due to degenerative disc 
disease of the low back and a mental disorder.  It was noted 
that in his application the veteran alleged a disability 
since 1987 due to degenerative disc disease of the lumbar 
spine with pain radiating down his right leg.  The decision 
noted the veteran's in-service injury, but indicated that he 
did not complain of back pain until his second period of 
incarceration from 1985 to 1989.  

There is no additionally received medical evidence which 
indicates or even suggests that any currently diagnosed back 
disability is etiologically related to the veteran's period 
of service.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  The evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
additional medical evidence is therefore not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

Insofar as the veteran continues to assert that his current 
back disability is related to his period of military service, 
this allegation is duplicative of similar contentions raised 
in the past and is therefore not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, it is now well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Because there is still no competent medical evidence that the 
veteran's back condition is etiologically related to his 
service, the new evidence does not raise a reasonable 
possibility of substantiating the claim.

Entitlement to an increased disability rating for 
schizophrenic reaction, currently evaluated as 10 percent 
disabling.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria 

The veteran's schizophrenic reaction is evaluated as 10 
percent disabling under 38 C.F.R. § 4.130, DC 9203 (2006).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9203.

GAF

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
VA's adoption of the DSM-IV, for rating purposes] (2006).

Analysis

In a February 1970 rating decision, the RO granted service 
connection for schizophrenic reaction and assigned a 10 
percent rating.  The 10 percent is a protected rating.  See 
38 C.F.R. § 3.951 [a disability which has been continuously 
rated at any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by the VA 
will not be reduced to less than such evaluation except upon 
a showing of fraud].

The veteran sought an increased rating in July 2000. 

Having reviewed the entire record, the Board concludes that 
an evaluation higher than 10 percent is not warranted.  The 
medical evidence in this case consists of VA examinations in 
September 2000 and December 2005, and medical records from 
the Pennsylvania Department of Corrections from 2001 to 2002.  

The 2000 VA examination noted that the veteran had not had 
any psychiatric treatment since service, although he had made 
several "sporadic and erratic" attempts to involve himself 
with a substance abuse treatment program.  He felt that 
people were out to get him and reported hearing voices 
outside the door.  He stated that he lived with his mother 
and did errands for her.  Aside from this, he spent most of 
his time watching television or doing chores around the 
house.  A long history of drug and alcohol abuse was noted.  

On mental status examination, the veteran was alert, oriented 
in all spheres and in good contact with routine aspects of 
reality.  He showed no signs of symptoms of psychosis.  The 
only psychotic symptoms apparent were those that he claimed 
he experienced periodically in terms of paranoid ideation and 
some auditory hallucinations.  His conversation was relevant, 
goal-directed and organized.  His mood appeared to be one of 
significant dysphoria in view of his current situation.  His 
affect was responsive, well-modulated and did not show any 
evidence of blunting or flattening.  His memory was intact.  
Insight and judgment were not impaired along formal lines, 
except that his conception of his drug addiction, his 
reported psychiatric difficulties, and his life history in 
general was clearly detached from reality, in the sense that 
he made excuses and rationalizations for self-defeating and 
antisocial decisions that he made.  The diagnoses were 
polysubstance dependence, dysthymic disorder secondary to the 
polysubstance dependence and schizophrenia, paranoid type (by 
history only).  A GAF score of 55-65 was assigned.  The VA 
examiner concluded that while the veteran may have had 
schizophrenic or psychotic-type, or a severe generalized 
disorder in service, there was no evidence of this condition 
whatsoever at the present time.  

The corrections department records likewise show that when 
the veteran was psychologically evaluated in October 2001 
there was no evidence of any symptoms or problems of 
schizophrenia.  His appearance was appropriate, and his mood 
and affect were congruent for situation.  In October 2002, 
the veteran reported that he was doing well and hoping to go 
home soon.  His mood was stable with no anxiety or other 
psychiatric symptoms shown.  

The December 2005 VA examination noted that the veteran had 
not been active in psychiatric treatment and was on no 
psychotropic medications.  In addition, he had not had any 
psychiatric hospitalizations since service.  On mental status 
evaluation, he was alert and oriented, and his speech was 
relevant and coherent.  His affect was blunted and his mood 
appropriate.  There was no indication of any suicidal or 
homicidal ideation intent or plans.  He described paranoid 
ideations and auditory hallucinations.  There was no 
indication of any significant depression or psychosis.  There 
was also no indication of memory impairment.  Insight and 
judgment were marginal.  The diagnosis was schizophrenia, 
paranoid type by history.  A GAF score of 55 was assigned.  
The VA examiner concluded that the veteran did not meet the 
diagnostic criteria for schizophrenia, paranoid type.  The 
examiner further concluded that there had been no increase in 
severity since the last examination.  It was noted that the 
veteran was not considered unemployable from a psychiatric 
standpoint.  

Taking these facts into consideration, the evidence clearly 
shows that the veteran's psychiatric disability does not 
result in more than mild occupational and social impairment.  
Thus an increase in the 10 percent rating for schizophrenic 
reaction is not warranted.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107.

Entitlement to TDIU.

Pertinent Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2006).  All veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321 (2006).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Analysis

The veteran has one service-connected disability, 
schizophrenic reaction, which as discussed above has been 
evaluated as 10 percent disabling.  Thus, the veteran fails 
to meet the schedular criteria for consideration of TDIU.  
See 38 C.F.R. § 4.16(a) (2006) [if there is only one service-
connected disability, it must be rated 60 percent or more].

If the veteran fails to meet the statutory requirements, a 
total rating may be granted on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  After reviewing the record, and for 
reasons discussed immediately below, the Board finds that the 
evidence does not demonstrate that the veteran's service-
connected psychiatric disorder is of such severity as to 
render him unable to secure or follow substantially gainful 
employment.

According to his TDIU claim (VA Form 21-8940), the veteran 
lasted worked full-time in "early 1973" and became too 
disabled to work at that time.  He reported that his last job 
was as a "rigger's helper."  

Specific details concerning the extent of impairment caused 
by the veteran's schizophrenic reaction have been discussed 
above in connection with the increased rating claim.  To 
reiterate, VA examiners in September 2000 and December 2005 
concluded that the veteran does not meet the diagnostic 
criteria for schizophrenia.  More importantly, neither 
physician indicated that the veteran is precluded from 
employment due only to his service-connected psychiatric 
disorder.  On the contrary, the September 2000 VA examiner 
specifically determined that the veteran was employable while 
the December 2005 VA examiner stated that he was not 
considered unemployable from a psychiatric perspective.  The 
2005 VA examiner indicated that the veteran's inability to 
seek or secure employment was due to his history of 
incarceration, drug dependence, medical conditions, and 
marginal vocational skills.  

The Board is, of course, aware of the veteran's contention 
that he cannot work due to his service-connected disability.  
The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997). Although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

Here, the Board places less weight of probative value on the 
veteran's subjective statements concerning the extent of 
impairment caused by his service-connected psychiatric 
disability than it does on the objective medical reports, 
which indicate that while the veteran may be unemployable, 
this is due to reasons other than the psychiatric disability.  
It is well established that as a lay person without medical 
training the veteran is not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board accordingly concludes that the probative evidence 
establishes that the veteran is not currently precluded from 
substantially gainful employment due to his service-connected 
psychiatric disability, alone.

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU based on his 
psychiatric disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a back condition.  The claim remains denied.

Entitlement to an increased disability rating for 
schizophrenic reaction is denied.  

Entitlement to TDIU is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


